DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 8 and 10.


Allowable Subject Matter

Claims 1-7, 9, and 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes the back housing is provided with a first surface, the first surface is a surface away from the display screen of each display module, the second display module is provided with a second surface, the second surface is a surface of the second display module away from the display screen, the first surface and the second surface are located on a same plane, a surface formed by the first surface and the second surface is an outer surface of the display apparatus away from the display screen, wherein the display apparatus further comprises a bracket, wherein the first display module is fixedly coupled to the side frame through the bracket, and a mainboard is disposed between the first display module and the back housing; and the first side of the second display module is a side close to the first display module.  
Remarks filed by applicant on 5/23/2022 with regard to the Hao reference were reviewed and found to be persuasive.  None of the reference art of record discloses or renders obvious the combination of elements in the relative locations recited by the claim.

Regarding claims 2-7, 9, and 11-15, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



	/ABHISHEK M RATHOD/                      Primary Examiner, Art Unit 2841